Citation Nr: 0323946	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  02-09 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active military service from July 1951 to 
June 1955. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the veteran's claim seeking entitlement to 
service connection for bilateral hearing loss. 


FINDING OF FACT

The veteran incurred acoustic trauma in service which 
resulted in bilateral hearing loss.  


CONCLUSION OF LAW

The veteran's bilateral hearing loss is due to acoustic 
trauma incurred in service. 38 U.S.C.A. §§ 1110, 5107 (West 
2002) 38 C.F.R. § § 3.303, 3.385 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service personnel records show that the veteran worked aboard 
the USS Princeton, and that the listed civilian occupational 
specialty for the veteran's military occupational  specialty 
was identified as a "airport serv."

On the authorized audiological evaluation in March 2003, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
35
40
65
LEFT
35
40
70
90
110

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and of 76 in the left ear.

The examiner noted that the veteran had a history of 
excessive noise exposure during his military career, as he 
worked on the flight deck of an aircraft carrier.  The 
examiner noted that after service, the veteran worked as a 
carpenter, and was exposed to excessive noise from power 
tools.  The examiner stated that the type, degree, and 
morphology of the veteran's hearing loss was most consistent 
with a noise-induced hearing loss.  


Analysis

For the purpose of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2002).

In Hensley v. Brown, 5 Vet. App. 155 (1993), the Court held 
that when an evidentiary basis is demonstrated showing a 
relationship between inservice exposure to loud noise and a 
current hearing disability, it is appropriate to grant 
service connection on a direct incurrence basis.

Based on the veteran's March 2003 VA examination, it is clear 
that the veteran has impaired hearing under 38 C.F.R. 
§ 3.385.  The evidence shows that he has auditory thresholds 
of 40 or greater at the frequencies 3000 and 4000 for the 
right ear, and 40 or greater for the frequencies 1000, 2000, 
3000, and 4000, for the left ear.  

Regarding exposure to acoustic trauma in service, the 
evidence shows that the veteran served in the Navy aboard the 
aircraft carrier USS Princeton.  The veteran claims that he 
served aboard the flight deck, and indeed, the records show 
that the veteran's related civilian occupation specialty was 
"airport serv."  Based on these findings, it is conceded 
that the veteran was exposed to acoustic trauma in service.  
Therefore, the sole remaining requirement in order to grant 
service connection is a medical nexus between current hearing 
loss and exposure to acoustic trauma in service.  

In this regard, at the veteran's March 2003 VA examination, 
the examiner concluded that the veteran's hearing loss was 
most consistent with a noise-induced hearing loss.  Even 
though this opinion does not address the question of whether 
the veteran's hearing loss was more likely due to the 
acoustic trauma he incurred in service or to his post-service 
acoustic trauma of working as a carpenter, granting the 
veteran the benefit of the doubt, it is determined that the 
veteran's impaired hearing under the provisions of 38 C.F.R. 
§ 3.385 (2002) is related to the acoustic trauma to which he 
was exposed in service.  Therefore, the evidence supports the 
grant of entitlement to service connection for bilateral 
hearing loss.

As the veteran has been granted the benefit he was seeking 
(service connection for bilateral hearing loss), it is 
determined that the Veterans Claims Assistance Act of 2000 
(VCAA) has been complied with.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.102, 3.159 (2002).  


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.  




______________________________________
	G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

